NUMBER 13-03-046-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

ROGER GERDES, JR. AND
CAROLYN GERDES,                                                                 Appellants,

v.

JOHN KENNAMER AND
MORA KENNAMER,                                                                    Appellees.
                                                                                                                                      

On appeal from the 23rd District Court of Matagorda County, Texas.
                                                                                                                      

DISSENTING OPINION

Before Justices Hinojosa, Yañez, and Castillo
Dissenting Opinion by Justice Yañez


          Appellants, Roger Gerdes (“Gerdes”) and Carolyn Gerdes, appeal a January 8,
2003 turnover order, in which the trial court ordered Gerdes to: (1) execute and turn over
documents which would purportedly effect the transfer of all of the stock of Immobilaria
Don Rogelio de R.L. de C.V., a Mexican corporation; and (2) obtain the signature of his
wife, Carolyn, on such documents.  The turnover order is in satisfaction of a judgment in
Kennamer’s favor in appellate cause number 13-02-657, styled Roger Gerdes, Jr. and
Carolyn Gerdes v. John Kennamer and Mora Kennamer.  Because I would reverse the
judgment in cause number 13-02-657 for the reasons expressed in my dissenting opinion
in that cause, I also dissent from the majority’s opinion in this cause, 13-03-046-CV,
affirming the trial court’s turnover order.  
Designation of Opinion
          Texas Rule of Appellate Procedure 47.4 provides as follows:
If the issues are settled, the court should write a brief memorandum opinion
no longer than necessary to advise the parties of the court’s decision and the
basic reasons for it.  An opinion may not be designated a memorandum
opinion if the author of a concurrence or dissent opposes that designation. 
An opinion must be designated a memorandum opinion unless it does any
of the following:
 
(a) establishes a new rule of law, alters or modifies an existing rule, or
applies an existing rule to a novel fact situation likely to recur in future cases;
 
(b) involves issues of constitutional law or other legal issues important to the
jurisprudence of Texas; 
 
(c) criticizes existing law; or 
 
(d) resolves an apparent conflict of authority.
 
Tex. R. App. P. 47.4.  
 
          Justice Castillo has recommended that the majority opinion be designated a
“memorandum opinion.”  I disagree that the majority opinion should be designated a
“memorandum opinion” because the issues in this case are not settled.  See id.  Further,
as author of this dissenting opinion, I oppose the designation of the majority opinion as a
“memorandum opinion.”  See id.  Accordingly, the majority opinion must be designated as
an “opinion.”  See id.  
 

                                                                                                                                                                                    LINDA REYNA YAÑEZ
                                                                           Justice




Dissenting opinion delivered and filed this the
6th day of December, 2004.